Citation Nr: 1424376	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-45 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating greater than 70 percent for service-connected posttraumatic stress disorder (PTSD).  

[The issue of entitlement to a total disability rating based on individual unemployability (TDIU) will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington, that, in pertinent part, granted service connection for PTSD and assigned an initial 50 percent disability rating.  

By rating action dated in April 2011, the RO determined that the Veteran's PTSD warranted an initial 70 percent disability rating, effective from June 16, 2009 (the date of receipt of the initial claim).  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran did not withdraw the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remained in appellate status.

In July 2011, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes VA treatment records dated through February 2014, which are not in the paper claims file.  Thus, future consideration of this case shall take into consideration the existence of the electronic records.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by ongoing symptoms of anxiety, a depressed mood, suicidal ideation, difficulty sleeping, nightmares, anger outbursts, poor concentration, social isolation, visual hallucinations, and difficulties in adapting to stressful circumstances that have resulted in total social and occupational impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 100 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to an increased rating for the service-connected PTSD, no further discussion of these VCAA requirements is required with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Increased Disability Rating for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected PTSD is currently rated 70 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Such disorders are rated under the General Rating Formula for Mental Disorders, which provides that a 70 percent disability rating is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

For purposes of considering evidence in conjunction with the rating criteria for a disability rating for PTSD, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  

A GAF score of 31 to 40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

A GAF of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.

A GAF of 51 to 60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

A GAF of 61 to 70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's PTSD is most appropriately rated as 100 percent disabling.  When focusing on psychiatric symptoms alone, the medical records note a number of acute symptoms that have required regular therapy and the use of prescribed medications.  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected PTSD, he has also been diagnosed with bipolar disorder and generalized anxiety disorder.  When it is difficult to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Although service-connection has not been established for these disorders, the March 2012 VA examiner attributed the Veteran's pattern of depressed and elevated moods to his bipolar disorder, and his tendency towards problematic worry to his generalized anxiety disorder.  Accordingly, the Board will not consider these psychiatric symptoms when rating the service-connected PTSD.  

During the October 2009 VA examination, the Veteran endorsed many intrusive thoughts and nightmares regarding his in-service experiences in Vietnam.  With respect to his social functioning, the Veteran stated that he had been married and divorced three times and currently lived with his first ex-wife but only in a platonic fashion.  He further stated that he had no close friends, and the only activities he enjoyed were activities he could do on his own.  He noted having undergone four psychiatric hospitalizations at the Salt Lake VA medical center (VAMC) due to his suicidal thoughts, and he had been seeking regular outpatient mental health treatment through group therapy sessions at the VA at least once a week.  He would also routinely visit with a licensed clinical social worker at the VAMC every six weeks, as well as a nurse practitioner once every three months for medication management.  He was currently taking several psychiatric medications, to include Trazadone, Aripiprazole, Venlafaxine, Carbamazepine, and Citalopram, and further explained that these medications had been helpful in stabilizing his mood, improving the duration of his sleep, and decreasing the number of visual hallucinations he had been experiencing.  When discussing his activities of daily living, the Veteran described activities that were solitary in nature, to include watching television, and tending to his household chores and pets  He further indicated that he did not spend much time on his own grooming or hygiene, and only showered once a week and trimmed his beard every three weeks.  

Upon evaluating the Veteran's mental status, the examiner described his mood as 
depressed, angry, anxious and labile and noted that his thought content involved intrusive memories.  The examiner also noted that he performed poorly on concentration and mental computations, and exhibited some deficiencies when it came to his recent memory.  In addition, the examiner noted that the Veteran experienced fleeting suicidal ideations and exhibited significant anxiety symptoms during the evaluation, to the point in which he trembled at times, despite reassurances.  Based on her discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with having chronic PTSD and assigned him a GAF score of 43.  According to the examiner, the Veteran experiences intrusive memories, panic episodes, irritability, anger outbursts, social estrangement, nightmares, and reactivity to "Oriental people" and loud noises.  The examiner attributed the Veteran's impairment to his PTSD symptoms, and noted that these symptoms were compounded by his bipolar disorder and cognitive deficits.  

Subsequent VA treatment visits dated in November and December 2009 reflect the Veteran's reports of recurring symptoms of anxiety, isolation, insomnia, depression and infrequent shadow hallucinations.  

The Veteran was afforded another VA psychiatric examination in January 2011, during which time he reported that he had been unemployed since 2004 because he felt uncomfortable around people - especially in crowded situations.  Although he was enrolled in a technical school program and was studying towards becoming an electrician apprentice, he noted that he was struggling with his math and reading classes, was barely passing his regular courses, and he rarely spoke with his classmates.  The Veteran further indicated that he had not been in a significant interpersonal relationship since his last divorce, and although he still lived with his ex-wife, he tried to keep all interactions with her to a minimum by staying alone in his room.  According to the Veteran, he was not close to, and did not maintain regular contact with, any of his four children, and he had no close friends, nor did he wish to have any.  In addition, the Veteran reported that he did not have any hobbies or recreational activities that he enjoyed because he had no desire to do anything.  The Veteran stated that his PTSD symptoms had worsened a great deal since his last VA examination, and manifested as decreased stress tolerance and increasing problems with his ex-wife with whom he lives, since he began taking classes.  At one point, the Veteran stated that it was "getting really hard to keep going daily" and he did not feel like eating, or taking care of himself with respect to his hygiene because it had become "too much bother."  With respect to his current PTSD symptoms, the Veteran described impaired sleep, outbursts of anger five times a week, and nightmares several times a week.  He also reported experiencing flashbacks five times a month that were more frequent and graphic in nature, as well as concentration difficulties that were exacerbated by insufficient sleep, and which resulted in learning and retention problems in school.  

Mental status evaluation revealed that the Veteran described his mood as "stressful" and "down."  Although he denied experiencing auditory hallucinations, he reported visual hallucinations that had been observed and noted by other clinicians, and which consisted of brief visions of his ex-wife or cat in his home.  According to the Veteran, he had been treated with antipsychotic medication for this, but it did not help.  Based on his discussion with, and evaluation of the Veteran, the VA examiner assigned a GAF score of 39, and observed that his GAF scores had been gradually decreasing over the last year.

During a February 2011 VA treatment visit, the Veteran indicated that he had been skipping his classes for the past few days due to the fact that he had been so tired.  He attributed his fatigue to impaired sleep, ongoing nightmares, and depression.  

In a letter dated in July 2011, the Veteran's clinical social worker, G.S., as well as his nurse practitioner, G.B., APRN, with whom he had regularly sought treatment with for a number of years, described his mental health history throughout the years, and noted that he had been hospitalized at the Salt Lake VAMC for mental health reasons once in 2002, and three additional times in 2004.  According to the treatment providers, his symptoms included depression, anxiety, isolation, anger issues, insomnia, guilt/shame and difficulty in many social and relationship settings.  It was also noted that his GAF score had been as low as 25 and had elevated between 30 and 40's, throughout the years.  According to his treatment providers, although he had attempted to return to a more interactive lifestyle, and had enrolled in a school program, his PTSD symptoms were trigged and his mental health again "reflected an inability to manage work activities in a structured/routine capacity."  
During the July 2011 hearing, the Veteran described his PTSD symptoms and testified that a typical day for him involved waking up, staying in his room, watching television, and taking care of his cat.  He also reported a fear of driving, and noted that he experiences frequent episodes of road rage which, in the past, resulted in him following people home due to the intensity of his anger.  With respect to his occupational history, he testified that he was fired from his last job due to inappropriate touching of a female, and any attempts to secure employment since this incident had been unsuccessful.  He also stated that he was currently enrolled in an electrician apprentice program but found it extremely difficult to continue due to his difficulty concentrating and quick startle response.  He added that he would find it difficult to function or get out of bed on certain days, and his memory would be so bad at times that he could not remember his own name or his own children's names.  He also reported having anxiety attacks as often as five times a day, nightmares about three or four times a week, and periodic thoughts of suicide.  He noted that he had been hospitalized four times for attempting suicide in the past, and further reported to have hallucinations once in a while, most of which revolved around images and flashbacks pertaining to his Vietnam experiences.  At one point during his hearing, the Veteran stated that he was completely out of his comfort zone and became rather emotional when providing his testimony.  

At the March 2012 VA examination, the Veteran described a typical day in his life, noting that he usually wakes up, prepares food throughout the day, takes care of his fish, and spends the majority of the day alone in his room watching television.  He described the current state of his relationship with his roommate (and ex-wife) as bad, adding that they hardly ever communicate anymore.  He further indicated that he had given up his hobbies and interests.  With respect to his relationship with his family members, he described that his oldest daughter would no longer speak to him, and he would seldom hear from his other children.  He went on to describe his current symptoms, noting that he experiences a depressed mood, anhedonia, difficulty sleeping, fatigue, feelings of worthlessness, trouble concentrating and passive suicidal ideation.  He also reported occasional visual hallucinations that manifested as shadows in the corner of his eyes.  According to the Veteran, although he was able to take care of his own hygiene, he would rarely bother to do so if not going anywhere.  When discussing his educational and employment history, the Veteran once again reported difficulty in an academic setting, and explained that he felt stressed being around people, as he was not a "people person" and felt "unglued by unexpected noises during class."  He also noted that he had been unemployed since 2002, and during his previous job, he had problems controlling his anger, and would find any reason to miss work because of stress.  

During the evaluation, the examiner reviewed the Veteran's VA outpatient records for the period from January 2011 to March 2012, and took note of the Veteran's worsening symptoms.  Indeed, during a September 2011 treatment visit, the Veteran reported that he no longer cared about anything and further stated that it took a great deal of energy and strength for him to get out of bed.  He described his behavior during his hearing at the Board, and stated that he was a "basket case" because he was out of his comfort zone.  According to the Veteran, he was happier in his house and preferred activities that were isolated in nature.  At the November 2011 VA treatment visit, the Veteran stated that his mood had improved but only because he had "given up hope on everything" and was no longer worrying.  

Upon evaluating the Veteran's mental status, the examiner first noted that the Veteran's hand was shaking at the beginning of the interview, but appeared to resolve as the interview continued.  The examiner further observed no disturbance in the Veteran's thought content and but did note that the Veteran experienced passive suicidal ideation three or four times a week, without an intent to harm himself.  The examiner described the Veteran's insight and judgment regarding his current situation as somewhat limited, and noted that his mood was reported to be down a majority of the time.  Based on his discussion with the Veteran, the examiner diagnosed the Veteran with PTSD, bipolar disorder not otherwise specified, and generalized anxiety disorder.  A GAF score of 45 was assigned.

The remainder of the Veteran's VA treatment records reflect that he continued to present at the VAMC with ongoing symptoms of anxiety and depression.  During a June 2013 outpatient visit, the Veteran indicated that he continued to hide in his room in an effort to avoid seeing his roommate.  After describing some of the circumstances in his life, and expressing a lack of interest in doing anything, the Veteran stated that he had reached a point where he wondered why he was alive.  At a February 2014 VA treatment visit, the VA treatment provider noted that the Veteran was not doing well, that his anxiety level was high, and he had difficulty sleeping, but when he did sleep, he would wake up in cold sweats.  According to the Veteran, he was not doing too well and averaged about four to nine hours of sleep a night.  The Veteran also reported that he was having flashbacks which he believed were worsening in severity.  According to the Veteran, he no longer wanted to attend group therapy sessions as he did not like being around people.  Although the objective medical evidence was clear for any major abnormalities, review of the Veteran's self-described symptoms demonstrate that his symptoms were more severe in nature than that shown by the objective evidence of record.  

Based on the foregoing, the Board concludes that the evidence of record reflects total social and occupational impairment as a result of the Veteran's PTSD.  In this regard, the Board notes that the evidence of record reveals subjective complaints of anxiety, a depressed mood, a startle response, anger outbursts, avoidant behavior, difficulty sleeping, memory problems, poor concentration, and social isolation.  The record also indicates that the Veteran receives ongoing evaluation and therapy for relevant symptoms, including increasing anxiety, decreased stress tolerance, intrusive memories and anger management.  Moreover, the Veteran has a history of suicidal ideation and intent, and has admitted to experiencing such intense periods of road rage, that he has followed other drivers to their homes at times.  

The evidence also shows that there is social and occupational impairment regarding the Veteran's family relationships and his ability to conduct his occupational duties.  Indeed, the Veteran isolates himself and has very little interaction with the outside world if he can help it.  His preferred activities consist of staying at home and watching television.  Although he enrolled in school and completed the electrician apprentice program, based on his hearing testimony and the VA examination reports, he struggled with his courses due to his inability to concentrate, his constant startle response to unexpected noises around him, and his increasing stress level when around the other students.  It was further noted that the Veteran had a somewhat distant relationship with the majority of his children, no regular contact with any other family member, and a somewhat estranged relationship with his roommate.  In addition, he attributed his inability to focus in school and his inability to continue working to his PTSD symptoms, and in the July 2011 letter, his treatment providers noted that the Veteran's PTSD symptoms reflected an inability to manage work activities in a structured/routine capacity.  In addition, the January 2011 VA examiner determined that the Veteran's PTSD symptoms, resulted in deficiencies in his work, school, family relations, thinking, judgment and mood.  Further review of the record reflects that clinicians have assigned GAF scores which essentially reflect their opinion that the Veteran's psychiatric problems are of a magnitude to prevent him from working and that his mental disorder results in no meaningful social contacts outside of his immediate family members.  Indeed, the October 2009 VA examiner noted a GAF score of 43, the January 2011 VA examiner assigned a GAF score of 39, and the March 2012 VA examiner assigned a GAF score of 45.  As noted above, a GAF score of 41 to 50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47.  

As previously noted, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present, and it is evident from the medical evidence that the level of impairment more nearly approximates a 100 percent disability rating.  Mauerhan, 16 Vet. App. at 442.  Considering the benefit-of-the doubt rule (38 U.S.C.A. § 5107(b)) and the rule concerning which of two alternative ratings should be assigned (38 C.F.R. § 4.7), the Board finds that the present severity of the disability at issue is more appropriately reflected by a 100 percent evaluation.  As such, the benefit of the doubt is resolved in the Veteran's favor, and a 100 percent rating for PTSD is granted.  See 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Because, in this case, however, the application of the regular schedular standards has resulted in a total rating, referral of this matter to the agency of original jurisdiction for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation need not be considered. 


ORDER

A 100 percent disability rating for PTSD is granted, subject to the provisions governing the award of monetary benefits.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


